Spencer, J.
Defendant entered a guilty plea to a charge of burglary. After a presentence investigation, he was sentenced to an indeterminate term of 2 to 8 years in the Nebraska Penal and Correctional Complex. The only question raised by this appeal is whether or not the sentence was excessive.
Defendant, who was represented by counsel, in order to place before this court the information before the trial court at the time of sentencing, requested that the presentence report of the probation officer be made a part of the record and had it included in the bill of exceptions herein.
The thrust of defendant’s argument is directed to the maximum limit of the sentence. This being an indeterminate sentence of from 2 to 8 years, the defendant is eligible for parole after he has served the minimum period less credit for good time. This would mean that if defendant made a serious effort to rehabilitate himself he could be paroled in less than 2 years.
We have reviewed the defendant’s presentence report. It is very illuminating. Defendant had eight appearances in juvenile court before being sent to the Boys’ Training School at Kearney. He had seven appearances in police court before he was sentenced to the Nebraska Penal and Correctional Complex for 1 to 3 years. He was paroled after serving 1 year. After his parole, he had several police court appearances prior to the present conviction.
*158On the record herein, we feel that the trial judge was more than fair in giving an indeterminate sentence and in fixing the minimum at 2 years. The judgment is affirmed.
Affirmed.